ALLOWABILTY NOTICE
This action is in response to the application filed 9 September 2019, claiming benefit back to 13 September 2018.
	Claims 1 – 13 are pending and have been examined.
	This action is Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowed Claims: Claims 1 – 13 are allowed. 
Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record includes Chester, Daniel L. et al.  (U.S. 2005/0210337), which discloses a method and system of monitoring, sensor validation and predictive fault analysis; Patel; Shailesh Rajnikant et al. (U.S. 2010/0063611), which discloses systems and methods for real time classification and performance monitoring of batch processes; Nixon; Mark J. et al. (U.S. 2014/0250153), which discloses big data in process control systems; Case; Clark et al. (U.S. 2016/0252895), which discloses industrial automation control system content protection; Chauvet; Antonio et al. (U.S. 2018/0024537), which discloses a software defined automation system and architecture; Asenjo; Juan et al. (U.S. 2018/0253082), which discloses using cloud-based data for virtualization of an industrial machine environment; and Cachada et al., Maintenance 4.0: Intelligent and Predictive Maintenance System Architecture, (25 October 2018, 2018 IEEE 23rd International Conference on Emerging Technologies and Factory Automation (ETFA), Turin, Italy, pp. 139-146). 

	However, with respect to exemplary independent claim 1, the closest prior art of record, either alone or taken in combination with any other references of record, do not anticipate or render obvious the claimed functionality directed to at least at least one Internet-enabled device configured to receive manually obtained timestamped offline data relating to the batch run and to transmit the offline data to said central server independently of said Internet-enabled local controller through a VPN or Ethernet; said central server processing the on-line data and off-line data together to provide processing services selected from the group consisting of: remote recipe editing and distribution; customized batch reporting for a plurality of customers at the completion of batch runs; dashboard generation for use by customers to review ongoing and historical batches; notifications across communication platforms, such as mobile, email, SMS and other notification systems; review of recipes and suggestions for improvement; anticipation of probable process time for a configured recipe to anticipate production time using historical and theoretical data sets; daily report generation summarizing runs and data relating to other non-batch related events; statistical comparison of steps with theoretical or observed data sets to determine outliers and their potential cause or causes; supply of data to a cloud service to assist customers in optimizing recipes for maximum throughput and quality; generation of emails to a cloud service, notifying a customer when a remote gateway has lost or gained connection to the network; generating messages to a designated user at a customer location based on alarm status, HACCP issues, or batch run status; sending data to customer assets to improve productivity; monitoring equipment wear, recommending equipment and parts replacement, and servicing of parts based on hours of use or other indicators; enabling a cloud service to share a customer's screen to assist the user and to recognize when the user experience needs improving; and using a gateway area network to update all remote gateways.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAN S MILLER/Primary Examiner, Art Unit 3683